Case 3:20-cv-00346-DJH-RSE Document 8 Filed 07/02/20 Page 1 of 2 PagelD #: 69

AO 440 (Rey, 12/09) Summons Ina Civil Action

UNITED STATES DISTRICT COURT
for the
WESTERN KO STRICT GF Centric

Plaintiff

v.

Civil Action No. 3:20-cy-346-JRW

CO MAAN Wikohe yy Sr Keen TU COM
Defendant

me ee ae ee el ie” ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
WO NKOAKGN WEA AT HL OF KENTO C)Ce
GEerve PANTRY CAéMeERan.
VCP TOD GON RQ et
TLO CHPLT AR AoerPur , SET NS
FRAN CHORT ACY AOLO I

A lawsuit has been filed against you.

_ Within 21 days after service of this summons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Ciy,
P, 12 (a)(2) or (3) — you must serve on the plaintiffan answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: TIMOTHY DENISON
235 South Fifth Street
The Third Floor
Louisville, Kentucky 40202-3226

If you fail (o respond, judgment by default will be entered against you for the relief demanded in the complaint,
You also must file your answer or motion with the court.

CLERK OF COURT

?

  

Date: 5/18/2020

i

 
Case 3:20-cv-00346-DJH-RSE Document 8 Filed 07/02/20 Page 2 of 2 PagelD #: 70

AO 440 (Rey. 12/09) Summons in a Civil Action (Page 2)

Civil Action No. 3.99 cy-346-JRW

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ, P. 4 ()

This summons for (name of individual and title, ifany) “pm 2 £ kK \ CD LN POl Certo n Arn Coen)
was received by me on (date) Ss J-aoan

JX I personally served the summons on the individual at (place) = 7 2D Lapital Ave
Frankfort, KY, on (date) pbrojego 30

CF I left the summons at the individual’s residence or usual place of abode with (name)

, person of suitable age and discretion who tesides there,
onl (date) , and mailed a copy to the individual’s last known address; or

 

1 Iserved the summons on (name of individual) ‘ » Who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) - 5 or

 

(1 I returned the summons unexecuted because i ;or

 

0 Other (specifp);

My fees are $ for travel and $ for services, for a total of $ 0.00

.

 

 

I declare under penalty of perjury that this information is true. |

Jd)
Date: CBRE 202 6 Tet Rs tap

Server's signature

Tetd R. walis

Printed name and title

Sos0 Clark Strtyn Rs Finckvine ICY,
Server's address 4
4o0eaQd
Additional information regarding attempted service, ete:

RECEIVED

JUN 01 2020

CLERK
SUPREME COURT

   
   
     
